PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/206,237
Filing Date: 30 November 2018
Appellant(s): Nijhawan et al.


__________________
Amy M. Deveraux
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 02, 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s first argument:
Independent Claim I is patentable over Messerli, Messerli does not disclose or suggest an orchestrator system configured to “query the configuration API.” The Office asserts that Messerli discloses an orchestrator system including “the system controller 160 and the cloud controllers 120.” Office Action, p. 7. The Office further asserts that Messerli discloses a configuration API because the system of Messerli may include PaaS endpoints providing “an abstract API that allows developers to request or command the backend storage, computation, and resources” and an additional API that “allows users of the network as well as cloud administrators to declaratively define a network architecture including a series of virtual connections, routing rules, and filters ” Office Action, p. 8. Both of the APIs cited by the Office as possibly disclosing the configuration API of claim 1 are explicitly provided to allow users, administrators, or other entities external to the system to use resources and services provided by the system. Messerli does not describe the system controller 160 or the cloud controller 120 querying the APIs for any purpose and, accordingly, the system controller or cloud controllers of Messerii cannot properly correspond with Appellant’s claimed orchestrator “configured to query' the configuration API” in the combination of claim 1.
Further, Messerli does not disclose or suggest an orchestrator system that is able to “query the configuration API to obtain the run-time configuration information,” as recited in the combination of 
Finally, Messerli does not disclose or suggest that run-time configuration information is provided “to an Internet-facing gateway to allow connections to the service-providing entity through the Internet-facing gateway.” The Office suggests that Messerli discloses the above features of claim 1 because Messerli includes a proxy gateway element 118 and a message routing service 140 to route messages within the system. Office Action, p. 9. As shown, for example, in FIG. 1 of Messerli, the proxy gateway 118 provides a gateway between service endpoints 112 and the message service 140. Messerli does not describe or suggest that any type of information is provided to the proxy gateway element to allow connections to the system. Specifically, the information the Office identifies as run-time configuration information is not provided to either the proxy gateway 118 or the message service 140 to allow connections to the system. Further, neither the proxy gateway nor the message routing service 140 are Internet facing gateways and neither provide connections to the system of Messerli.

Examiner’s response to Appellant’s first argument:
Examiner respectfully disagrees. Appellant argues that Messerli does not teach ““query the configuration API.”. However, Messerli teaches this subject matter, Paragraphs [0032][0069] teach that administrators can query API through the command or request resources ([0069] The API 410 allows users of the network as well as cloud administrators to declaratively define a network architecture including a series of virtual connections, routing rules, and filters). Examiner interprets that defining network architecture through administrators and query API through command or request resources teaches query API. 
Appellant argues that Messerli does not teach “query the configuration API to obtain the run-time configuration information,” without providing details in the claim limitation, however as presented below Messerli teaches this subject matter ([0032] PaaS endpoint 112 b will typically give an abstract API that allows developers to declaratively request or command the backend storage, computation, and scaling resources provided by the cloud {first set of configuration information}, without giving exact control to the user. IaaS endpoint 112 c will typically provide the ability to directly request the provisioning of resources, such as computation units (typically virtual machines) {Virtual machines and computations units have storage information which is a first set of configuration}, software-defined {first set of configuration})([0032] IaaS endpoint 112 c will typically provide the ability to directly request the provisioning of resources, such as computation units (typically virtual machines), software-defined or software-controlled network elements like routers, switches, domain name servers {run time configuration}, etc., file or object storage facilities, authorization services, database services, queue services and endpoints, etc.). Examiner interpreted run time configuration as domain name servers and first set of configuration as software defined information based on the specification in the pending application 16206237.
Appellant argues that Messerli does not teach run-time configuration information is provided “to an Internet-facing gateway to allow connections to the service-providing entity through the Internet-facing gateway without providing details in the claim, however as presented below Messerli teaches this subject matter ([0034] Fig. 1, Proxy gateway element {118}) ([0037] Fig. 1 various cloud computing services or the cloud computing system itself may require a message passing system. The message routing service 140 is available to address this need)([0036] The cloud controllers 120 are responsible for interpreting the message and coordinating the performance of the necessary corresponding services, returning a response if necessary)([0097-100] Figs 6a, b and c  show the message service 600 when a single instance 602 is deployed and shared in the cloud computing system 110, but the message service 600 can be either centralized or fully distributed.)([0124] a resource is defined as some object to which access is restricted.  resources can include network or user access to a virtual machine or virtual device, the ability to use the computational abilities of a device, access to storage, an amount of storage, API access, ability to configure a network {allow connections}, ability to access a network {allow connections}, network bandwidth, network speed, network latency, ability to access or set authentication rules, ability to access or set rules regarding resources, etc. In general, any item which may be restricted or metered is modeled as a resource). Examiner interprets configure a network, ability to access, ability to access or set rules regarding resources in the network as allow connections through certain resources. 
Appellant’s second argument:
Independent Claim 15 is patentable over Messerli. Appellant’s claim 15 recites similar features as claim 1 and is directed to a node of a cluster in a data center. Analogous arguments with respect to the patentability of claim 1 are also applicable here. At least, Messerli does not teach “the configuration API is configured to provide run-time configuration information responsive to a query from an orchestrator of the data center” or “the service is configured to communicate data to an Internet-facing gateways specified by the orchestrator through a tunnel established by the orchestrator using the run-time configuration information and additional configuration information determined by the orchestrator,” as 

Examiner’s response to appellant’s second argument
Please see examiner’s response to the appellant’s first argument. 

Appellant’s third argument:
Independent Claim 8 is patentable over Messerli in view of Kloberdans. Claim 8 is patentable over Messerli in view of Kloberdans at least because Messerli and Kloberdans do not disclose or suggest either alone or in combination, “querying, by the orchestrator, a configuration application programming interface (API) exposed by the service providing entity, to obtain run-time configuration information for the service-providing entity” or “providing, by the orchestrator, the first set of configuration information and the run-time configuration information to an Internet-facing gateway.” Messerli and Kloberdans fail to disclose or suggest, either alone or in combination, “querying, by the orchestrator, a configuration application programming interface (API) exposed by the service providing entity, to obtain run-time configuration information for the service providing entity,” as recited in Appellant’s independent claim 8, As discussed with respect to claim 1, Messerli does not disclose or suggest an orchestrator system configured to query a configuration API Accordingly, Messerli cannot disclose or suggest “querying, by the orchestrator, a configuration API exposed by the service-providing entity, to obtain run-time configuration information for the service-providing entity” Kloberdans does not correct the deficiency of Messerli because Kloberdans does not describe any component configured to query a configuration API provided by a service-providing entity. Further, Messerli and Kloberdans fail to disclose or suggest, either alone or in combination, “providing, by the orchestrator, the first set of configuration information and the run-time configuration information to an Internet-facing gateway,” as recited in Appellant’s 

Examiner’s response to appellant’s third argument
Examiner respectfully disagrees. Appellant argues that Messerli and Kloberdans do not teach “querying, by the orchestrator, a configuration application programming interface (API) exposed by the service-providing entity” or ” providing, by the orchestrator, the first set of configuration information and the run-time configuration information to an Internet-facing gateway”. However, Messerli teaches this subject matter, Paragraphs [0032][0069] teach that administrators can query API through the command or request resources ([0069] The API 410 allows users of the network as well as cloud administrators to declaratively define a network architecture including a series of virtual connections, routing rules, and filters). Examiner interprets that defining network architecture through administrators and query API through command or request resources teaches query API. Messerli teaches these subject matters ([0032] domain name server, software defined {first set of configuration})([0077] IP address {run time configuration},)
Appellant argues that Messerli and Kloberdans do not teach “querying, by the orchestrator, a configuration application programming interface (API) exposed by the service-providing entity,” without providing details in the claim limitations, however as presented below Messerli teaches this subject ([0032] PaaS endpoint 112 b will typically give an abstract API that allows developers to declaratively request or command the backend storage, computation, and scaling resources provided by the cloud {first set of configuration information}, without giving exact control to the user. IaaS endpoint 112 c will typically provide the ability to directly request the provisioning of resources, such as computation units (typically virtual machines) {Virtual machines and computations units have storage information which is a first set of configuration}, software-defined {first set of configuration})([0032] IaaS endpoint 112 c will typically provide the ability to directly request the provisioning of resources, such as computation units (typically virtual machines), software-defined or software-controlled network elements like routers, switches, domain name servers {run time configuration}, etc., file or object storage facilities, authorization services, database services, queue services and endpoints, etc.)([0077]). Examiner interpreted run time configuration as domain name servers and first set of configuration as software defined information based on the specification in the pending application 16206237.
Appellant argues that Messerli does not teach run-time configuration information is provided “to an Internet-facing gateway to allow connections to the service-providing entity through the Internet-facing gateway without providing details in the claim, however as presented below Messerli teaches this subject matter ([0034] Fig. 1, Proxy gateway element {118}) ([0037] Fig. 1 various cloud computing services or the cloud computing system itself may require a message passing system. The message routing service 140 is available to address this need)([0036] The cloud controllers 120 are responsible for interpreting the message and coordinating the performance of the necessary corresponding services, returning a response if necessary)([0097-100] Figs 6a, b and c  show the message service 600 when a single instance 602 is deployed and shared in the cloud computing system 110, but the message service 600 can be either centralized or fully distributed.)([0124] a resource is defined as some object to which access is restricted.  resources can include network or user access to a virtual machine or virtual device, the ability to use the computational abilities of a device, access to storage, an amount of storage, API access, ability to configure a network {allow connections}, ability to access a network {allow connections}, network bandwidth, network speed, network latency, ability to access or set authentication rules, ability to access or set rules regarding resources, etc. In general, any item which may be restricted or metered is modeled as a resource). Examiner interprets configure a network, ability to access, ability to access or set rules regarding resources in the network as allow connections through certain resources.

Appellant’s fourth argument:
Independent Claim 15 is patentable over Messerli in view of Kloberdans. Appellant’s independent claim 21 recites similar features as claim 8 and is directed to non-transitory computer readable media encoded with instructions for implementing an orchestrator. Analogous arguments with respect to the patentability of claim 8 are also applicable here. At least, Messerli and Kloberdans do not teach or suggest, either alone or in combination “requesting run-time configuration information from an application programming interface (API) exposed by the service providing entity” or “providing the first set of configuration information and the run-time configuration information to an Internet-facing gateway,” as recited in Appellant’s claim 21. Accordingly, Appellant’s independent, claim 21 is patentable over Messerli in view' of Kloberdans.

Examiner’s response to appellant’s fourth argument
Please see examiner’s response to the appellant’s third argument. 

See MPEP 2111.01 Plain Meaning I, Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.)

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321- 22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FADI HAJ SAID/Examiner, Art Unit 2444                                                                                                                                                                                                        
                                                                                                                                                                                                    /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                        

Conferees:
/RANODHI SERRAO/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                        
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.